 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Thomas F. O.Neil,                                         Case No.: 2:19-cv-00370-JAD-EJY

 4          Plaintiff
                                                                 Notice of Intent to Dismiss
 5 v.                                                             Under Local Rule 41-1

 6 Peggy Kearns,

 7          Defendant

 8

 9 To: Thomas F. O’Neil

10         Local Rule 41-1 provides that “All civil actions that have been pending in this court for

11 more than 270 days without any proceeding of record having been taken may, after notice, be

12 dismissed for want of prosecution by the court sua sponte of on the motion of an attorney or pro

13 se party.”

14         Be advised the official record in this action reflects that no party has taken action in this

15 case in more than 270 days. If no action is taken in this case by 3/21/2020, the court will dismiss

16 and close this case without prejudice for want of prosecution.

17         DATED: February 20, 2020.

18                                                                     Debra K. Kempi, Clerk of Court

19                                                                         By: /s/ Danielle Cacciabaudo
                                                                                           Deputy Clerk
20

21

22

23
